                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                                       :
ROBERT WHARTON,                                        :
                                                       :       CIVIL ACTION
                       Petitioner,                     :
                                                       :
                v.                                     :       No. 01-6049
                                                       :
JAMIE SORBER, et al.,                                  :       CAPITAL CASE
                                                       :
                  Respondents.                         :
_____________________________________

                     PETITIONER’S RESPONSE TO SUBMISSIONS
                 OF DISTRICT ATTORNEY AND ATTORNEY GENERAL
                RESPECTING ATTORNEY GENERAL’S PARTICIPATION

        Petitioner Wharton submits this response respecting the submission of the District Attorney

(ECF No. 226) and response of the Attorney General (ECF No. 229). Mr. Wharton previously

argued that the Attorney General’s contemplated participation in this matter exceeded the proper

function of an amicus curiae and effectively amounted to intervention as a party. See ECF No.

166 at 5 (June 12, 2019), ECF No. 180 at 19-20 (Aug. 23, 2019). The Court ruled that the Attorney

General’s participation was not the equivalent of intervention. See Order, July 30, 2019, ECF No.

174, at ¶ 5.

        Mr. Wharton agrees with the District Attorney that the nature of the Attorney General’s

participation in the first day of testimony in this matter was functionally indistinguishable from

that of a party. In effect, the Attorney General has intervened without satisfying the rule governing

intervention:

        (b) Permissive Intervention.

        (1) In General. On timely motion, the court may permit anyone to intervene who:

        (A) is given a conditional right to intervene by a federal statute; or

                                                  1
         (B) has a claim or defense that shares with the main action a common question of
         law or fact.

         (2) By a Government Officer or Agency. On timely motion, the court may permit a
         federal or state governmental officer or agency to intervene if a party's claim or
         defense is based on:

         (A) a statute or executive order administered by the officer or agency; or

         (B) any regulation, order, requirement, or agreement issued or made under the
         statute or executive order.

Fed. R. Civ. P. 24. The Attorney General has no interest in this case that would satisfy any of

these criteria. For this reason, and for those set forth in Mr. Wharton’s previous submissions in

this case, he adheres to his opposition to the Attorney General’s participation.



                                               Respectfully submitted,
                                                /s/ Elizabeth McHugh
                                               ELIZABETH MCHUGH
                                               Pa. Bar No. 70130
                                               CLAUDIA VAN WYK
                                               Pa. Bar No. 95130
                                               Federal Community Defender Office
                                               Eastern District of Pennsylvania
                                               Capital Habeas Unit
                                               The Curtis Center – Suite 545 West
                                               601 Walnut Street
                                               Philadelphia, PA 19106
                                               (215) 928–0520

                                               Counsel for Petitioner


Dated:          March 2, 2021
                Philadelphia, Pennsylvania




                                                  2
                               CERTIFICATE OF SERVICE

      I certify that on this date I caused a copy of the foregoing to be filed and served upon the

following persons by ECF:

                                  NANCY WINKELMAN
                                 Supervisor, Law Division
                                    PAUL M. GEORGE
                             Assistant Supervisor, Law Division
                                 District Attorney’s Office
                                  Three South Penn Square
                               Philadelphia, PA 19107-2499

                                    JAMES P. BARKER
                              Chief Deputy Attorney General
                                     CARI L. MAHLER
                               Office of the Attorney General
                                   Criminal Law Division
                             Appeals and Legal Services Section
                               16th Floor, Strawberry Square
                                   Harrisburg, PA 17120




                                              /s/ Claudia Van Wyk
                                                Claudia Van Wyk



      DATE: March 2, 2021




                                               3
